Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’402 (WO 2011/155402, available in IDS 1/14/20) in view of WO’408 (WO2016031408A1, available in IDS 1/14/20, translation using US 20170047634)
 WO’402 teaches
1. An RFID tag comprising: 
a rectangular parallelepiped substrate that includes a top surface, a bottom surface, and four side surfaces disposed between the top and bottoms surfaces (Figs. 1-9); 
an RFIC chip 50 disposed on the top surface of the substrate; and 
a coil conductor connected to the RFIC chip and including a conductor pattern disposed on the top surface (Fig. 1, p. 3, 5, loop-shaped antenna formed from conductive elements 31-35), 
a conductor pattern disposed on the bottom surface (Fig. 1, 3-4), and a plurality of through-hole conductors 25 penetrating the substrate and extending between the top and bottom surfaces of the substrate, 
wherein the coil conductor comprises a winding axis that intersects with a pair of the side surfaces opposite to each other and having a largest surface area among the four side surfaces 
WO’402 is silent to wherein each of the side surfaces intersected by the winding axis has a largest surface area among the four side surfaces, and wherein each of the pair of side surfaces intersected by the winding axis of the coil conductor has a larger surface area than that of each of the top surf ace and the bottom surface of the substrate.
WO’408 teaches FIG. 18 is a sectional view of a wireless IC device according to another structural example of the present preferred embodiment. A comparison with FIG. 16 clearly shows that the resin layer 70C is not provided between the magnetic core 4 and the connection conductor (50A, etc.), and the resin layers 70A and 70B define the resin member. With this structure, a large magnetic core having a high magnetic permeability (for example, a relative magnetic permeability of about 50 to 300) is able to be embedded. Also, the height is able to be reduced by reducing the overall thickness of the resin member (par. 187).  This suggests that the height of wireless device/tag is merely a design choice and within the skills of an ordinary artisan.  WO’408 further teaches large coil opening area can be easily realized to achieve low DC resistance (Summary, par. 79, 92, 129).  In an example the tag is attached to a toy car (Figs. 23-24), the winding axis of the coil antenna of the wireless IC device 109A extends in the normal direction to the bottom surface of the toy (par. 208) and it is seen that the posts 30A-30E are longer in the horizontal direction (which is in vertical direction of Fig. 1, 9, 19).  Thus, although silent to the area of side surfaces intersected by the winding axis, one of ordinary skill in the art would recognize that the area is greater than that of the top surface and bottom surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of WO’408 so that better electrical characteristics, including low DC resistance and low interference, can be achieved.
WO’402, p. 8, 14).  
4.3, further comprising a second protective layer disposed on the bottom surface of the substrate to cover the conductor pattern (WO’402, p. 8, 14).  
5.4, wherein the first and second protective layers are resin layers of a same resin material, and the RFID tag includes resin connection bodies of the same resin material that extend in the through-hole conductors to connect the first protective layer to the second protective layer (WO’402 is unclear with respect to protective layers and tag resin having same resin material; however WO’402 mentions that the protective layers are made with same technique/process in first embodiment and eleventh embodiment which also use resin, p. 5, 8, 10, 13; it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to combine the teachings making the tag with same material for ease of manufacturing and reduce cost by not switching materials).  
6.1, wherein the coil conductor comprises at least two loops so that the plurality of through-hole conductors comprises at least four through-hole conductors (i.e. WO’408, Fig. 3).
7. 6, wherein the plurality of through-hole conductors included in one loop overlap with the plurality of through-hole conductors included in a second loop that is adjacent to the one loop when viewed in an opposing direction of a pair of the side surfaces different from the pair of the side surfaces of the substrate that are intersected by the winding axis of the coil conductor (WO’408, Fig. 3).
 15. A method of manufacturing an RFID tag comprising: 
preparing a collective substrate that includes a principal surface and a back surface at both ends in a thickness direction and further includes a plurality of rectangular parallelepiped child substrate regions (separated by dotted lines to be divided; Figs. 2, 12, 14, 24); 
forming a conductor pattern (electrodes 31, 32, step A3-A4, B3-B4) on a principal surface of each of the plurality of child substrate regions;  AFDOCS/20944492.145 

forming a plurality of through-holes (25, steps A3, B3) that penetrate the collective substrate in the thickness direction and extend between the principal surface and the back surface in each of the plurality of child substrate regions; 
disposing a plurality of through-hole conductors by forming conductor layers on inner surfaces of each of the plurality of through-holes to form a coil conductor that includes the respective conductor patterns of the principal surfaces and the back surfaces and the plurality of through-hole conductors (WO’402, p. 6, 10); 
mounting an RFIC chip 50 connected to the coil conductor on the principal surface of each of the plurality of child substrate regions; and 
producing a plurality of rectangular parallelepiped RFID tags by cutting (dividing by dotted lines) the collective substrate along boundaries of the plurality of child substrate regions (Figs. 2, 12, 14, 24), wherein the cutting of the collective substrate comprises cutting the collective substrate such that a winding axis of the coil conductor intersects with each of paired cutting surfaces opposite to each other and having a largest area among four cutting surfaces of the RFID tag (the surface area conductor formed by elements 31, 32, 33, 35 is largest compared to each individual side of the tag 10).  
WO’402 is silent to wherein the cutting of the collective substrate comprises cutting the collective substrate such that a winding axis of the coil conductor intersects with a pair of each of paired cutting surfaces that are opposite to each other and orthogonal to the principal and back surfaces, wherein the pair of cutting surfaces intersected by the winding axis has having a largest surface area among the respective [[four]] cutting surfaces of the RFID tag, and wherein the pair of cutting surfaces intersected by the winding axis of the coil conductor has a larger surface area than that the principal surface of the respective rectangular parallelepiped RFID tag.
WO’408 teaches FIG. 18 is a sectional view of a wireless IC device according to another structural example of the present preferred embodiment. A comparison with FIG. 16 clearly shows that the resin layer 70C is not provided between the magnetic core 4 and the connection conductor (50A, etc.), and the resin layers 70A and 70B define the resin member. With this structure, a large magnetic core having a high magnetic permeability (for example, a relative magnetic permeability of about 50 to 300) is able to be embedded. Also, the height is able to be reduced by reducing the overall thickness of the resin member (par. 187).  This suggests that the height of wireless device/tag is merely a design choice and within the skills of an ordinary artisan.  WO’408 further teaches large coil opening area can be easily realized to achieve low DC resistance (Summary, par. 79, 92, 129).  In an example the tag is attached to a toy car (Figs. 23-24), the winding axis of the coil antenna of the wireless IC device 109A extends in the normal direction to the bottom surface of the toy (par. 208) and it is seen that the posts 30A-30E are longer in the horizontal direction (which is in vertical direction of Fig. 1, 9, 19).  Thus, although silent to the area of side surfaces intersected by the winding axis, one of ordinary skill in the art would recognize that the area is greater than that of the top surface and bottom surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of WO’408 so that better electrical characteristics, including low DC resistance and low interference, can be achieved.
Re claims 16-20, see discussion regarding claims above.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’402 (WO 2011/155402)/ WO’408 (WO2016031408A1) in view of Kato (US 20140035793).
Re claim 8.1, WO’402 is silent to wherein the substrate comprises a glass epoxy substrate 
Kato teaches it is well known for the substrate comprises a glass epoxy substrate (Kato, par. 96).  
Kato for the substrate to have desirable dielectric characteristics.
Claim(s) 9-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’402 (WO 2011/155402)/ WO’408 (WO2016031408A1) in view of Ikemoto (US 20090266900).
Re claim 9.1, WO’402 is silent to further comprising a booster antenna that includes a sheet-shaped antenna base material on which the RFID tag is disposed via one of the pair of side surfaces intersected by the winding axis of the coil conductor, and an antenna conductor disposed on the antenna base material and including a coupling part coupled through an electromagnetic field to the coil conductor and a radiation part extending from the coupling part.  
Ikemoto teaches a flat booster antenna (Fig. 28-39) on which an RFID tag 10 is disposed via side surface (Fig. 41-44, par. 148-156) and the booster antenna further comprising an antenna conductor disposed on the antenna base material and including a coupling part coupled through an electromagnetic field to the coil conductor and a radiation part extending from the coupling part (Figs. 28-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Ikemoto to improve radiation characteristics.
Furthermore, claim 1 recites an RFID tag therefore the limitations in claims 9-14 are considered intended use limitations which carry minimum patentable weight.
10.9, wherein the coupling part of the antenna conductor is loop-shaped or semi-loop-shaped (Ikemoto, Fig. 28-30, 35-38).  
11.10, wherein the coil conductor is disposed in the loop-shaped or semi-loop-shaped coupling part (Ikemoto, Fig. 28-30, 35-38).  

14.9, wherein the antenna base material comprises a cloth member, and the antenna conductor comprises a conducting wire sewn to the cloth member (Ikemoto, par. 72, 116: radiation substrate or circuit board on which booster antenna is disposed is non-metallic; it would have also been obvious to extend Ikemoto’s teaches to cloth substrate with the antenna sewn thereto).  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’402 (WO 2011/155402)/ WO’408 (WO2016031408A1) in view of Ikemoto (US 20090266900) and Kato (US 20140035793).
Re claim 13.9, wherein the coupling part of the antenna conductor comprises a semi-loop-shaped conductor that is disposed on a first surface of the antenna base material (Ikemoto, Fig. 28-30, 35-38) and 
WO’402 is silent to a capacitance-forming conductor disposed on a second surface of the antenna base material that opposes the first surface, such that the capacitance-forming conductor is capacitively coupled to opposing ends of the semi-loop-shaped conductor.  
Kato teaches a booster antenna 130 comprising first and second conductors that are capacitively coupled to each other (Fig. 34, par. 206)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Kato to further enhance radiation characteristics.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/